Citation Nr: 1421921	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), depressive disorder, and panic disorder without agoraphobia.

2.  Entitlement to an initial rating in excess of 10 percent for cognitive disorder with history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD, depressive disorder, and panic disorder without agoraphobia with an initial 30 percent rating, and cognitive disorder with history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo with an initial noncompensable rating, effective February 1, 2009 (the day after the Veteran's discharge from active duty).  Subsequent rating decisions dated in July 2009 and March 2012 increased the ratings for post-concussion syndrome and psychiatric disorder to 10 percent and 70 percent, respectively, effective February 1, 2009.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, these issues have been characterized as shown on the first page of this decision.

The Board notes that the May 2009 rating decision also granted service connection for left eye macular degeneration with an initial noncompensable rating, effective February 1, 2009, and denied service connection for left optic neuritis.  The Veteran entered a notice of disagreement as to the initially assigned rating for his left eye macular degeneration and the denial of service connection for left optic neuritis in June 2010 and a statement of the case was issued in January 2011.  However, he limited his March 2011 substantive appeal to the issues listed on the title page of this decision.  Therefore, an appeal regarding the issues of entitlement to an initial compensable rating for left eye macular degeneration and entitlement to service connection for left optic neuritis has not been perfected and, consequently, such issues are not properly before the Board.

The Board notes that this appeal was processed using the Virtual VA paperless claims processing system.  In addition to the Virtual VA paperless file, the Veteran also has an electronic Veteran Benefits Management System (VBMS) paperless claims file; however, such VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In December 2012, subsequent to the most recent March 2012 supplemental statement of the case, the Veteran submitted a supplemental claim for an increased rating for PTSD.  While the AOJ, by way of August 2013 correspondence, correctly advised the Veteran that such issue was currently on appeal before the Board, the Board notes that, on the supplemental claim, the Veteran identified relevant VA treatment records from Sacramento VA Medical Center (VAMC).  The Board is aware that the Veteran underwent VA examinations at Sacramento VAMC; however, it is unclear as to whether the reference pertains to VA examination reports, which are currently associated with the record and have been considered, or whether he is identifying additional treatment records from Sacramento VAMC.  As such, the Board finds that a remand is necessary in order to obtain any outstanding additional VA treatment records.  Notably, the potential records were identified with respect to the Veteran's claim for a higher rating for his PTSD; however, as his post-concussion syndrome symptoms potentially overlap with PTSD symptoms, the Board finds that the treatment records may also pertain to the post-concussion syndrome.  The Board also notes that in December 2012, the Veteran notified VA that he moved to New Mexico and it is unclear as to whether he has subsequently sought treatment for the disabilities on appeal at his new residence.  Therefore, on remand, the AOJ should provide the Veteran with an opportunity to identify any additional VA or non-VA healthcare providers who have treated him for his PTSD and post-concussion syndrome and, thereafter, obtain all identified records, to include records from the Sacramento VAMC dated from February 2009 to the present, for consideration in his appeal.

Following the receipt of any additional treatment records, the AOJ should review the newly obtained records and conduct any additionally indicated development, to include affording the Veteran additional VA examinations, deemed necessary for the adjudication of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any additional VA or non-VA healthcare providers who have treated him for his PTSD and post-concussion syndrome since February 2009 and, after obtaining any necessary authorization forms, obtain all identified records, to include VA treatment records from the Sacramento VAMC dated from February 2009 to the present.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the receipt of any additional treatment records, the AOJ should review any newly obtained records and conduct any additionally indicated development, to include affording the Veteran additional VA examinations, deemed necessary for the adjudication of his claims.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

